Citation Nr: 1623037	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  07-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1971 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In September 2011 and October 2013, the Board remanded the service connection issue for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's preexisting bilateral foot disability was clearly and unmistakably not aggravated by active service.  In other words, there is some evidence of aggravation.  

2.  The Veteran's bilateral foot disability was incurred in service.  


CONCLUSION OF LAW

A bilateral foot disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant service connection claim.  However, the Veteran was provided adequate VCAA notice for this issue in April 2007 and September 2011 VCAA letters.  

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the service connection for a bilateral foot disorder issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Service Connection

The Veteran contends that he has a bilateral foot disorder that preexisted his military service and was permanently aggravated beyond its normal progression during his two months of active duty service from May 1971 to July 1971.  He indicates he had bilateral hallux valgus (bunions) and pes cavus that preexisted his military service.  He says he told the May 1971 induction examiner about the preexisting problems with his feet, but the military examiner told him his feet would not bother him during service.  The Veteran believes the aggravation of his feet occurred during service due to physical training, running, standing long periods, and wearing combat boots.  He has also stated he fell during service, further injuring his feet.  Post-service, he says his bilateral foot problems continued, and he underwent surgery for both feet a short time after service in April 1972 and again in March 1982.  See March 2007 VA Form 21-4142; July 2007 NOD; November 2007 VA Form 9; October 2011 VA foot examination.  

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  See 38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, upon objective examination and X-rays, the Veteran has been diagnosed with bilateral hallux valgus deformities (post-surgery) with residual bilateral arthritis of the first metatarsophalangeal or MTP joints (the big joints of the big toes).  However, no post-service VA examinations, VA X-rays, or VA treatment records reveal a current pes cavus disability.  See October 2011 VA foot examination; October 2011 VA X-rays of the feet; September 2011 VA X-rays of the feet; November 2015 VA addendum opinion.  In any event, it is undisputed the Veteran has a current bilateral foot disability - bilateral hallux valgus with bilateral great toe arthritis.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and  (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second aggravation prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.

If the government rebuts the presumption of soundness, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the Veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. at 55.  

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

With regard to the existence of a preexisting condition, at the outset, the Veteran's preexisting bilateral foot disorder was not "noted" at the May 1971 induction examination.  In this regard, to be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  In this regard, the May 1971 induction examination was silent as to complaints, treatment, or diagnoses relating to a foot disability.  An examination of the feet at that time was normal.  

However, with regard to the existence of a preexisting condition, there is nonetheless clear and unmistakable evidence of record that a bilateral foot disorder preexisted the Veteran's service in the Army in 1971.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In determining whether a foot condition preexisted service, the Board has considered both medical and lay evidence of record.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition was considered in accordance with VA regulation.  38 C.F.R. § 3.304(b).  See also Quirin, 22 Vet. App. at 396.

In this vein, the Veteran has submitted an August 1966 private treatment report from Dr. P.S., MD., that diagnosed severe bilateral hallux valgus.  It was noted the Veteran would need corrective surgery.  This diagnosis was five years prior to active duty.  

During service, a June 1971 Report of Medical History shows that the Veteran reported having foot problems for most of his life.  A contemporaneous clinical record dated in June 1971 shows that the Veteran suffered from gross deformities of the feet, including severe hallux valgus and pes cavus.  X-rays confirmed these diagnoses.  The military medical examiner noted that the Veteran was not qualified for induction and an existed prior to service (EPTS) disposition was recommended.  

A June 1971 STR medical board proceeding shows that the Veteran was placed on permanent profile for severe hallux valgus with splay foot and pes cavus with incomplete ankylosis.  Both conditions were noted as having existed prior to service.

An undated in-service Disposition Form for erroneous induction shows that the Veteran had a long history of foot pain with activity and walking shoes.  The report noted that he failed to meet the medical fitness standards for induction and retention.  

On June 28, 1971, during service, the Veteran signed an "application for separation from service by reason of erroneous enlistment or examination."  See Disposition Form.  He was advised that the June 1971 medical examination revealed a medical condition that would have permanently disqualified him for entry had it been detected at the time.  He was also advised that the medical board confirmed the diagnostic findings of hallux valgus and pes cavus.  The Veteran affirmed his application for separation due to erroneous enlistment/induction. 
	
A June 1971 STR separation examination noted that the Veteran was not
qualified for induction-enlistment due to severe hallux valgus and pes planus.

In light of the above evidence, the Board emphasizes the short duration of his military service - specifically, only 77 days of active service.  The manifestation of symptoms of a chronic disease (in this case a bilateral foot disorder) from the date of enlistment or so close thereto that the disease could not have originated in so short a period will establish the preservice existence of the condition.  See 38 C.F.R. § 3.303(c).  

Finally, an October 2011 VA foot examiner, based on an interview and examination of the Veteran, a review of his VBMS case file, and a review of the VA medical records, opined that the Veteran states very clearly that he had hallux valgus bilaterally before ever entering the service, "making the answer to the preexistence question a clear and unmistakable yes."  In addition, in a November 2015 VA addendum opinion, a separate VA examiner after a review of his VBMS case file, assessed that the Veteran's severe hallux valgus was shown by "clear and unmistakable evidence" to have preexisted his entry into active service in May 1971.  The Federal Circuit has held that a latter medical opinion determining that the Veteran's condition preexisted service, based upon credible lay statements made by the veteran, may be sufficient to rebut the presumption of soundness, even in the absence of verifying clinical evidence or recorded history.  Harris v. West, 203 F.3d. 1347, 1350, 1351 (Fed. Cir. 2000).  In any event, in the present case, there is in fact verifying clinical evidence and recorded history of a preexisting bilateral foot disorder - hallux valgus and pes cavus.  

In light of the above evidence of record, the Board finds there is clear and unmistakable evidence that a bilateral foot disorder preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

But as stated above, rebutting the presumption of soundness is a two-part analysis.  The Veteran's bilateral foot disorder having been shown by clear and unmistakable evidence to preexist service, consideration must be given to whether clear and unmistakable evidence exists to show that the bilateral foot disorder was not aggravated during service, to fully rebut the presumption of soundness.  Id.    
  
That is, "VA may not rest on the notion that the record contains insufficient evidence of aggravation.  Instead, in order to fully rebut the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).  In this regard, after carefully reviewing the evidence of record, the Board does not find there is clear and mistakable evidence of no aggravation.  Stated another way, in the present case, there is actually some probative evidence suggesting in-service aggravation of a preexisting bilateral foot disorder during service from May 1971 to July 1971.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

"[A]n increase in disability must consist of worsening of the enduring disability . . .."  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

With regard to evidence of aggravation, the May 1971 STR induction examination assigned a numerical designation of "1" under the L category on the Veteran's physical profile, i.e., PULHES (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities, including the lumbar spine; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  Then, as now, the number "1" indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit for that category.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  However, by the time of the Veteran's June 1971 STR separation examination, his PULHES "lower extremity" profile was increased from "1" to "3" (indicative of a condition or physical defect of such severity that it requires certain assignment restrictions).  This finding provides some evidence in support of in-service aggravation of his preexisting bilateral foot disorder.

In addition, a June 1971 STR medical board proceeding shows that the Veteran was placed on permanent profile for severe hallux valgus with splay foot and pes cavus with incomplete ankylosis.  No standing over 15 minutes and no marching over 1/4 mile and no jumping and no running were all recommended.  The Veteran had to wear open shoes to compensate for his orthopedic problem.  Further, dorsiflexion limited to 0 degrees for both feet was observed.  Other STRs assessed the Veteran's hallux valgus as "severe."  See June 1971 STR separation examination.  A June 1971 STR treatment record also noted the Veteran cannot march, run, stand long periods, or wear combat boots.  All of this provides some evidence of in-service aggravation.  

Moreover, within a year after service, April 1972 surgical records of Dr. P.S., MD., document that the Veteran had to undergo corrective surgery (bilateral ostomy, arthroplasty, and tenotomy) for both feet because of a severe hallux valgus and because of a clawing of his toes and a soft corn between the left fourth and fifth toes.  Private treatment records from Dr. P.S. dated years later in March 1982 reveal additional surgery for the Veteran's feet - bilateral osteotomy, arthroplasty, and excision surgery for bilateral hallux valgus and Taylor's bunions (bunionette). 
The fact that the Veteran underwent surgery for his feet such a short time after service also lends credence to an assessment of aggravation of his bilateral foot disorder during service.  

Finally, with regard to evidence of aggravation, the October 2011 VA foot examiner (an orthopedics doctor) - remarked that as to the question of aggravation by service, this question was "more difficult" to answer because the Veteran states he had a fall and had increased pain during service, and he has had multiple surgeries for his feet since his time in service.  The VA examiner ultimately concluded the evidence of record does not provide convincing evidence the Veteran's bilateral foot disorder worsened by his time in the service beyond what would be expected from the natural history of the disease.  In any event, the VA examiner did not state there is clear and unmistakable evidence of no aggravation.  The VA examiner expressed some doubt.  In addition, in a November 2015 VA addendum opinion, a separate VA examiner commented "[t]here was no objective medical evidence to show clear and unmistakable increase in severity" of the Veteran's bilateral hallux valgus during service.  This finding infers the possibility of an increase in severity during service.  
	
The Board acknowledges that a June 1971 STR medical board proceeding and other STRs dated in June 1971 concluded that although the Veteran's bilateral foot disorder preexisted his military service, the bilateral foot disorder was not aggravated by his military service.  No rationale was provided for the no aggravation finding.  In this regard, the Court has held that an unexplained "X" in a box on a form in a STR medical examination board (MEB) report alone, that a condition was not aggravated by active duty, cannot constitute clear and unmistakable evidence of a lack of aggravation under 38 U.S.C.A. § 1111.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  

In summary, in the light of this evidence during and after the Veteran's period of service in 1971, the Board cannot show by clear and unmistakable evidence that the Veteran's bilateral foot disorder was not aggravated by his service, for purposes of rebutting the presumption of soundness at entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also Wagner, supra; VAOPGCPREC 3-2003.  

In this regard, clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  A finding of "insufficient evidence" of aggravation does not meet VA's burden, only affirmative evidence proving that there was no aggravation does.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  This burden has not been met by the VA, as some probative medical evidence of record exists showing possible in-service aggravation of the preexisting bilateral foot hallux valgus.  In other words, the evidence of record is debatable as to whether there was aggravation during service.  Cotant, 17 Vet. App. at 131.  

As noted, when no preexisting condition is noted upon entry into service, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection by direct in-service incurrence.  Wagner, 370 F.3d at 1096.  The Veteran is presumed sound, even when as here there was evidence of a preexisting condition, if the VA fails to show by clear and unmistakable evidence that a preexisting condition was not aggravated by service.  Id.  This essentially has the effect of converting an aggravation claim into one for service-connected disability where the government could not show a lack of aggravation of a preexisting condition by clear and unmistakable evidence.  Id.  This means that no deduction for the degree of disability at the time of entrance will be made if a rating is awarded, even though the case is technically being awarded based on evidence of aggravation of a preexisting disorder.  Id.

On this point, the Court more recently reemphasized that once the presumption of soundness is applied, if the VA is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  At that point, however, a Veteran still must establish that he has a current disability that is related to the in-service injury or disease.  This nexus determination is based on a weighing of the evidence by the preponderance of the evidence standard, with the benefit of the doubt given to the Veteran.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  "It does not necessarily follow . . . that an unrebutted presumption of soundness will lead to service connection for the disease or injury.  The claimant must still demonstrate a current disability and a nexus between his current disability and the injury or disease in service.  Horn, 25 Vet. App. at 236-37.  See also Holton v. Shinseki 557 F.3d 1362, 1367 (Fed. Cir. 2009); Dye v. Mansfield, 504 F.3d 1289, 1292-93 (Fed. Cir. 2007) (affirming the Court's finding that the presumption of soundness does not eliminate the need to demonstrate a causal connection between a Veteran's current condition and his in-service injury)."  

With regard to in-service incurrence, service connection may be granted for a disability resulting from disease or injury incurred in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

As to in-service evidence of incurrence, as discussed above, as to the first element of service connection, it is undisputed the Veteran has a current bilateral foot disability - bilateral hallux valgus with bilateral great toe arthritis.  See October 2011 VA foot examination.  In addition, as to the second element of service connection, there is evidence of an in-service bilateral foot hallux valgus disease as indicated by the STRs dated in June 1971.  See 38 C.F.R. § 3.303(a).  Finally, the evidence of record demonstrates a relationship between the in-service bilateral hallux valgus and the currently diagnosed bilateral hallux valgus with bilateral great toe arthritis.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Post-service, private physicians in the 1970s, 1980s, and 1990s, as well as VA physicians in the 2000s, have documented continuing treatment and surgeries for bilateral foot hallux valgus.  No intercurrent, post-service cause was presented.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral foot hallux valgus with bilateral great toe arthritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
 
ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral foot hallux valgus with bilateral great toe arthritis is granted.    



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


